Citation Nr: 1310790	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-47 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to March 1990 and February 2003 to December 2003. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado, which denied reopening a claim for service connection finding that new and material evidence had not been submitted. 

As discussed below, the prior October 2005 rating decision was not final as relevant service treatment records were received after the rating decision was issued and the claim should have been reviewed as a reconsideration under 38 C.F.R. § 3.156(c), not as a claim to reopen under 38 C.F.R. § 3.156(a). 
 
The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An October 2005 rating decision denied service connection for bilateral hearing loss.  The evidence of record at the time of the rating decision included a September 1977 enlistment examination and service treatment records from February 2003 to December 2003.  Complete service treatment records from the Veteran's first period of active service, February 1978 to March 1990, were not part of the claims file at the time of the rating decision.  In fact, the absence of such records was specifically discussed.  After the October 2005 rating decision was issued, additional service medical records were received. 

Under 38 C.F.R. § 3.156(c) at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 

The additional service treatment records include multiple audiograms conducted during service, which are potentially relevant to the Veteran's claim for hearing loss.  Moreover, the records were available at the time the previous decision was issued.  

Therefore, after the service department records were associated with the claims file, the RO should have reconsidered the claim.  Instead, the April 2009 rating decision improperly adjudicated the claim as one to reopen under 38 C.F.R. § 3.156(a) finding that the October 2005 rating decision was final.  

However, the October 2005 rating decision is no longer considered to be final by virtue of the fact that additional service department records were subsequently obtained.  As such, the April 2009 rating decision, which found no new and material evidence had been presented, was issued in error and must be set aside.

In this case, the RO in issuing the April 2009 rating decision solely concluded that new and material evidence had not been presented.  The RO did not address this issue of service connection for bilateral hearing loss on its merits.  Because the issue of service connection for bilateral hearing loss is not the same as the issue addressed by the RO in the April 2009 rating decision, in the subsequent statement of the case (SOC) or in the subsequent supplemental statement of the case (SSOC), the Veteran would be prejudiced were the Board to adjudicate her claim prior to the RO. Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  Therefore, a remand is required for the RO to adjudicate the issue in the first instance.  Id.   





Accordingly, the case is REMANDED for the following action:

Reconsider the issue of entitlement to service connection for bilateral hearing loss.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


